          Case 2:17-cv-03249-JJT Document 26 Filed 11/07/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Thomas Cole Oeltjenbruns,                        No. CV-17-03249-PHX-JJT
10                 Plaintiff,                         ORDER
11   v.
12   Wells Fargo Bank NA,
13                 Defendant.
14
15           Upon review of the parties’ Stipulation of Dismissal (Doc. 25), and good cause
16   appearing,
17           IT IS ORDERED granting the Stipulation (Doc. 25). The above-entitled matter is
18   hereby dismissed with prejudice, the parties to bear their own costs and attorneys’ fees.
19           IT IS FURTHER ORDERED directing the Clerk to close this matter.
20           Dated this 6th day of November, 2018.
21
22
                                          Honorable John J. Tuchi
23                                        United States District Judge
24
25
26
27
28
